USDC SDNY

“ DOCUMENT
ELECTRONICALLY FILED
ree ad

& ASSOCIATES rc
ATTORNEYS AT LAW 4545 Northwestern Drive | Zionsville, IN 46077
OFFICE 317.363.2400 | FAX 317.363.2257 | schuckitLAW.com

 

January 21, 2020

VIA ECF ONLY

Hon. Judge Analisa Torres
United States District Court
Southern District of New York
500 Pearl Street

New York, NY 10007

RE: Vanessa Gousse vs. Trans Union, LLC
U.S. District Court, Southern District of New York
Case No. 1:20-cv-00210-AT

Dear Judge Torres:

Defendant Trans Union, LLC (“Trans Union”) respectfully requests that its counsel be granted
leave to appear by telephone at the Initial Pretrial Conference, currently scheduled in the above-
referenced matter for Thursday, March 19, 2020 at 11:40 a.m.

Good cause exists to grant Trans Union leave to appear by telephone as lead counsel otherwise
will be required to travel from Zionsville, Indiana to New York, New York and thus, Trans Union
will incur significant travel costs and attorneys' fees in connection with such travel. Trans Union
assures the Court that counsel can and will meaningfully participate by telephone in all respects as
may be necessary.

Very truly yours,
SCHUCKIT & ASSOCIATES, P.C.
/s/ Camille R. Nicodemus

Counsel for Defendant Trans Union, LLC

DENIED.
CRN/

cc: All counsel of record (via ECF) SO ORDERED.

Dated: January 27, 2020
New York, New York

O7-

ANALISA TORRES
United States District Judge
